DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 07/14/2021.  These drawings are not accepted. The drawings are considered to contain new matter that was not originally disclosed in Applicant’s originally filed disclosure. In particular, the location of the button (16A) (or “operation section) being located on the front side of the grip portion (16) was not originally disclosed The Examiner notes the location of the button could also have been located at the left or right sides, or even at the rear of the grip section, and not necessarily would be at the front. The Examiner recommends the button being depicted as a black box coupled to the grip section of the shift lever, to avoid any specific location of the button on the grip section.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morimura (US 8,978,504).
Regarding Claim 1, Morimura discloses a shift device (10) comprising: 
A shift body (14) that is provided with a grip section (14A) and that is pivoted around an axis of a support shaft (16) to change a shift position (see Col. 4 Lines 23-27; see also Col. 4 Lines 39-45). 
A restriction section (90) that is disposed in a restricting position to restrict changing of the shift position of the shift body (see Col. 8 Lines 27-31, disclosing the restriction section can be moved to allow movement of the P to the R shift position, meaning that prior to that condition being met, the restricting portion is restricting movement from the P to R shift position), and that is moved from the restricting position to a non-restricting position to permit changing of the shift position of the shift body (see Col. 8 Lines 27-31).
An operation section that is configured to be operated (see Col. 8 Lines 18-23, disclosing a button on the shift lever that is used to activate a lock solenoid).
A rotation section (84) having a rotation position that is changed by operation of the operation section so that the restriction section is moved from the restricting position to the non-restricting position (see Col. 8 Lines 18-31, disclosing that operation of the operation section activated a solenoid which causes the rotation section to rotate, which causes the restriction section to also rotate and move from a restricted condition to a non-restricted condition), the restriction section being moved as the rotation position is changed (see Col. 9 Line 27).
Wherein the grip section and the rotation section are disposed at different sides radially relative to the axis of the support shaft (see Fig. 1, showing that angular coordinate of the grip section and the 
	Regarding Claim 2, Morimura further discloses the shift device of claim 1, wherein a dimension of the rotation section in a radial direction of a rotational direction of the rotation section-changes (see Fig. 3, showing that the rotation section includes an arm 88 extending from a pivot axis of the rotation section, and accordingly there is a dimensional variation along the radial direction).
Regarding Claim 7, Morimura discloses a shift device (10) comprising: 
A shift body (14) that is pivoted to change a shift position (see Col. 4 Lines 23-27; see also Col. 4 Lines 39-45). 
A restriction section (90) that is disposed in a restricting position to restrict changing of the shift position of the shift body (see Col. 8 Lines 27-31, disclosing the restriction section can be moved to allow movement of the P to the R shift position, meaning that prior to that condition being met, the restricting portion is restricting movement from the P to R shift position), and that is moved from the restricting position to a non-restricting position to permit changing of the shift position of the shift body (see Col. 8 Lines 27-31).
An operation section that is configured to be operated (see Col. 8 Lines 18-23, disclosing a button on the shift lever that is used to activate a lock solenoid).
A rotation section (84) having a rotation position that is changed by operation of the operation section so that the restriction section is moved from the restricting position to the non-restricting position (see Col. 8 Lines 18-31, disclosing that operation of the operation section activated a solenoid which causes the rotation section to rotate, which causes the restriction section to also rotate and move from a restricted condition to a non-restricted condition), the restriction section being moved as the rotation position is changed (see Col. 9 Line 27).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/G.R.W./Examiner, Art Unit 3658                                        

/Jake Cook/Primary Examiner, Art Unit 3658